                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAMUEL J. MICHEL,                            :   CIVIL ACTION NO. 1:18-CV-1394
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
WALL GREEN,                                  :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 19th day of December, 2018, upon consideration of the

report (Doc. 8) of Magistrate Judge William I. Arbuckle, issued following review

of the complaint (Doc. 1) of pro se plaintiff Samuel J. Michel (“Michel”) pursuant to

28 U.S.C. § 1915(e)(2), wherein Judge Arbuckle recommends that the court dismiss

Michel’s complaint for failure to state a claim for which relief may be granted, and

in particular for failure to comply Federal Rules of Civil Procedure 4(m), 8, and

11(a), (see Doc. 8 at 4-8), and it appearing that Michel has not objected to the report,

see FED. R. CIV. P. 72(b)(2), and the court noting that failure to timely object to a

magistrate judge’s conclusions “may result in forfeiture of de novo review at the

district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing

Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of

good practice, a district court should “afford some level of review to dispositive legal

issues raised by the report,” Henderson, 812 F.2d at 878; see also Taylor v. Comm’r

of Soc. Sec., 83 F. Supp. 3d 625, 626 (M.D. Pa. 2015) (citing Univac Dental Co. v.

Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)), in order to “satisfy
itself that there is no clear error on the face of the record,” FED. R. CIV. P. 72(b),

advisory committee notes, and, following independent review of the record, the

court being in agreement with Judge Arbuckle’s recommendation, and concluding

that there is no clear error on the face of the record, and further concluding that

leave to amend would be futile as Michel has already been granted leave to amend

and failed to avail himself of the opportunity, it is hereby ORDERED that:

       1.     The report (Doc. 8) of Magistrate Judge Arbuckle is ADOPTED.

       2.     Michel’s complaint (Doc. 1) is DISMISSED pursuant to 28 U.S.C.
              § 1915(e)(2)(B)(ii).

       3.     The Clerk of Court is directed to CLOSE this case.

       4.     Any appeal from this order is deemed to be frivolous and not taken in
              good faith. See 28 U.S.C. § 1915(a)(3).




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
